Citation Nr: 1710722	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-27 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2016, the Veteran testified via video-conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's currently diagnosed tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. 51071110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In accordance with 38 U.S.C.A. § 1154 (a), VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In his claim, the Veteran detailed that his tinnitus had onset during service.  The Veteran testified during his hearing that he first noticed the ringing in his ears in the service, but that he didn't think much of it until he was in his 30's.  The Veteran testified that once he noticed it in the service, it never went away.
 
The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has competently and credibly asserted that he has experienced tinnitus symptomatology since service.  Because the Veteran is competent to identify when his tinnitus began, and its history, his nexus opinion is also competent evidence and probative of a nexus between his current tinnitus and service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran was afforded a VA examination in December 2009.  The examiner conducted a review of the Veteran's claims file.  The examiner concluded that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure during military service.  The examiner provided as a rationale that while the Veteran stated the onset of hearing loss and tinnitus were in the military, service medical records available show normal hearing, bilaterally on entrance and separation exams, as well as hearing conservation tests with no shift in thresholds.

In a June 2010 correspondence, the Veteran explained his reluctance to report tinnitus while serving in the Marine Corps.  He stated that the ringing noise was not something a Marine went to sickbay for.  The Veteran explained, "As put to me by my staff NCO's, we did not go to sickbay for trivial stuff."  Further, during his hearing the Veteran stated while explaining why he waited to apply for benefits due to his tinnitus, "...my family members...later on kind of forced me into going and seeing somebody with AMVETS and seeing if I could qualify for anything because quite frankly I can walk, I can talk, I have both legs and both arms so I didn't think I qualified or deserved anything for my service time."  The Board finds this statement to be a plausible and credible reason as to why the Veteran did not previously file a claim for tinnitus prior to 2009, or mention the ringing in the ears while in service.

Although the December 2009 VA examiner determined that the Veteran's tinnitus was not related to service, the Board finds the Veteran's statements place the evidence in equipoise as to the nexus element.  The VA examiner determined that the Veteran's current complaints of tinnitus were unlikely due to an in-service event based on a lack of evidence of tinnitus in the Veteran's service treatment records.  The Board finds the Veteran's explanation regarding a lack of evidence for tinnitus in the service treatment records to be persuasive, and the credible and competent evidence put forth to be at least as probative as that of the VA examiner regarding a nexus between the current diagnosis of tinnitus and in service incurrence.

Therefore, the Board finds that tinnitus had its onset in service, and direct service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


